DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 09/15/2021 has been entered and fully considered. Claims 1, 3, 5-8, 11, 13-17, 19, 20 and 22-27 are pending, of which claims 1, 11, 14, 19 and 23-27 are currently amended. Claims 2, 4, 9, 10, 12, 18 and 21 are cancelled. No new matter has been added.
The previous rejections under 35 USC 103 are maintained and made final.

Claim Interpretation
The claims recite various limitations related to separating the “water vapor” generated in the SOFC. This phrasing is considered to mean that the water is in the form of vapor when it is generated in the fuel cell, and to be for consistency in referencing the same generated water, but is not considered to require that the form of the water remains vapor after being separated. Anywhere the claims recite “the water vapor”, this limitation is merely considered to be indicative of the original source of the water, not of its current phase (i.e., vapor versus liquid). This interpretation is consistent with the disclosure in the original specification, which describes in paragraph [0033] that the water vapor is condensed by the separator. Nowhere does the specification describe the water as being in the vapor phase after being separated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5, 6, 11, 13-15, 17, 22, 23 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0281185 A1 (Sridhar) in view of US 2010/0203359 A1 (Borole) and further in view of US 2004/0038089 A1 (Hoffjan) and US 2010/0064746 A1 (Medoff).

    PNG
    media_image1.png
    639
    863
    media_image1.png
    Greyscale

Regarding claims 1, 5, 6, 11, 13 and 17, Sridhar discloses a fuel cell system and method comprising a fuel processing module (fuel conditioner phase) including a reformer 37 for pre-processing (conditioning) a fuel such as ethanol [0034]. The reformer 37 reforms the fuel inlet stream into a hydrogen and carbon monoxide containing fuel stream (conditioned/broken down fuel) which is then provided to a fuel cell stack 101 such as a solid oxide fuel cell stack [0059], [0050]. The fuel cell stack 101 is operated to generate electricity (power output) and a 
Sridhar does not teach a biofuel creation subsystem using the separated water to produce a biofuel from biofuel ingredients. Borole however teaches an economical, convenient and environmentally friendly method and system for producing ethanol as a biofuel from cheap and renewable cellulosic biomass feedstock (biofuel ingredients) [0015], [0029]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to produce the ethanol fuel inlet stream in the system of Sridhar from biofuel ingredients in a biofuel creation subsystem, as in Borole, with the reasonable expectation of providing an economical, convenient and environmentally friendly system. Borole further teaches that copious amounts of water are used in the processing of the cellulosic biomass materials, and thus it is highly desirable to recycle used process water into the cellulosic ethanol process [0007], [0035]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the water separated from the fuel cell stack exhaust of Sridhar to the biofuel 
The combination of Sridhar and Borole does not explicitly teach that the biofuel production subsystem derives the water used for production of the biofuel exclusively from the separated water vapor generated in the SOFC. Hoffjan however teaches that it is possible to generate water by the use of fuel cells for treatment and distribution in a self-contained unit [0002], [0003], and Medoff teaches that a facility for producing ethanol and/or electricity from biomass may be completely self-sufficient requiring only the addition of biomass [0007], [0011]. Therefore it would have been obvious to one of ordinary skill in the art to derive the water used for the production of the biofuel exclusively from the separated water because it would beneficially promote conservation of water, which is a goal of Borole (see paragraph [0010]), and because it is known from Hoffjan and Medoff that both fuel cells and a biofuel production system can effectively be used in self-sufficient systems without the addition of outside water.
Regarding claim 3, Sridhar further discloses a desulfurizer material [0037] for removing sulfur from the biofuel. 
Regarding claim 14, Hoffjan further teaches supplying the condensate from a condenser downstream of a high temperature fuel cell exhaust to charcoal filters and then a salination process that feeds its output through a control unit which in turn supplies at its output drinking water [0018], [0019], [0020]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include water processing equipment in the byproduct separation phase of the combination, such as charcoal filters and a salination process as in Hoffjan, downstream of the condensate exhaust in order to produce potable water, with the 
Regarding claim 15, Sridhar further discloses that the stack air exhaust stream is also provided into the burner 107 [0091].
Regarding claim 22, Medoff further teaches that the production facility for producing ethanol from biomass may be used at a military base and uses biomass from a local area [0007], in order to avoid the cost of transporting the biomass [0013] and because the production facility produces an amount of energy sufficient to meet the needs of a military base [0089]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to carry out the method of the combination at a forward operating base using locally sourced biofuel ingredients, as in Medoff, with the reasonable expectation of effectively providing sufficient energy to the forward operating base with an economic, convenient and environmentally friendly system, and of avoiding costs of transporting biofuel ingredients.
Regarding claims 23 and 27, Hoffjan further teaches a purification station and a water distribution system for providing the water generated by the fuel cells to several different uses, such as flushing toilets, shower water and wash water, and potable water [0003], [0014], [0015], which may be base operations when the system of the combination is used at a military base as taught by Medoff [0089]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include water processing equipment in the system of the combination and to route surplus water from the separated water to a base operation, because it would promote self-sufficiency of the base.
Claims 7, 8, 16, 19, 20 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0281185 A1 (Sridhar) in view of US 2010/0203359 A1 (Borole), US 2004/0038089 A1 (Hoffjan) and US 2010/0064746 A1 (Medoff), as applied to claims 1, 3, 5, 6, 11, 13-15, 17, 22, 23 and 27 above, and further in view of US 2008/0070078 A1 (Gumalla).
Regarding claim 8, the combination of Sridhar and Borole, Hoffjan and Medoff teaches the method of claim 1, as shown above, but does not teach routing the heated exhaust flow to the reformer. Gumalla however teaches that it is advantageous to feed the exhaust stream 40 from a catalytic burner 38 to the shell side of a fuel reformer 32 to provide supplementary process heat needed to reform fuel [0029]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to route the exhaust flow of the combination from the burner to the reformer, as in Gumalla, because it is known as an advantageous means for providing the needed heat to the endothermic reforming process.
Regarding claims 7, 16, 19, 20 and 24, combination of Sridhar, Borole, Hoffjan and Medoff teaches the method of claim 1 and power and water generation system of claim 11, wherein the byproduct separation phase comprises a separator that separates water vapor generated in the solid oxide fuel cell from the fuel byproduct to output the water vapor, as shown above, but does not teach routing the heated exhaust flow to a turbo-compressor. Gumalla however teaches routing the exhaust stream 40 from a catalytic burner 38 through the turbine 51 of a turbo generator including a compressor and expander such that the fuel cell system can operate above ambient pressures [0025], [0029], [0034]. See Fig 1. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to route the 
Regarding claim 25, Hoffjan further teaches supplying the condensate from a condenser downstream of a high temperature fuel cell exhaust to charcoal filters and then a salination process that feeds its output through a control unit which in turn supplies at its output drinking water [0018], [0019], [0020]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include water processing equipment in the byproduct separation phase of the combination, such as charcoal filters and a salination process as in Hoffjan, downstream of the condensate exhaust in order to produce potable water, with the reasonable expectation of providing a further useful product and reducing waste, thereby improving the overall efficiency of the system.
Regarding claim 26, Hoffjan further teaches a purification station and a water distribution system for providing the water generated by the fuel cells to several different uses, such as flushing toilets, shower water and wash water, and potable water [0003], [0014], [0015], which may be base operations when the system of the combination is used at a military base as taught by Medoff [0089]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include water processing equipment in the system of the combination and to route surplus water from the separated water to a base operation, because it would promote self-sufficiency of the base.

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.
The applicant argues that the claim language referring to separating water vapor requires that the water remain in the vapor phase after being separated. Specifically, the applicant points to paragraph [0023] of the specification which describes that “the water vapor is separated from the unused fuel mixture of the fuel byproduct to create the water 114”, and similar language in paragraphs [0025] and [0028]. However, these passages specify only that the water is in vapor form when it is part of the fuel byproduct, not necessarily that it remains in vapor form after being separated, as they do not describe the phase or any other characteristics of the water after being separated, and notably, refer to it only as “water”, not as “water vapor”.  Condensing the water vapor such that the water is in the liquid phase when it is output from the separator is fully consistent with this description and with the claim language of “separating the water vapor”, because regardless of the final phase of the output water, the separation process nevertheless removes the water vapor that was present in the mixture from the fuel byproduct. Similarly, the applicant notes that the specification describes the partial pressure of the water vapor, which requires it to be a gas, however this is a description of the water vapor in the separation phase, not necessarily of its state after having been separated. The applicant further alleges that the description in paragraph [0033] of the separator “to separate and condense the water vapor” requires condensation to occur after separation. To the contrary, this description neither specifies any order of the functions, nor even requires that each function be performed as separate steps. The word “and” merely 
The applicant argues that Sridhar only teaches separating liquid water from the fuel exhaust stream, not separating water vapor, because the water vapor is condensed first. It is noted that the condensing taught by Sridhar is sufficient to read on the claimed separating water vapor from the fuel byproduct, because condensing water vapor into liquid form removes it out of the mixture of the gas phase exhaust. Moreover, Sridhar specifically teaches in paragraph [0057] that the condensing and separating may be performed in the same device. The applicant further argues that Sridhar does not provide any details about such single device, however, condensers and separators, whether separate or combined, are common and well understood in the art, such that one of ordinary skill in the art would have understood, even without further description in Sridhar, how to both condense and separate the water vapor in a single device. The applicant further alleges that Sridhar’s disclosure that the device “condenses and separates water” indicates that the water is not separated until after it is condensed, however, as explained above, the word “and” neither implies distinct steps nor specifies their order.
For the above reasons, the previous rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727